Citation Nr: 1707358	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-49 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from December 1941 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VA Regional Office RO in Manila, the Republic of the Philippines.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Buffalo, New York.

In November 2012, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in February 2013, April 2013, October 2013 and April 2016.  The case has been returned to the Board for further appellate consideration. 

A Board decision in May 2014 denied service connection for arthritis of the upper extremities and entitlement to a TDIU.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied entitlement to a TDIU.  In a Memorandum Decision dated in November 2015, the Court vacates the Board's denial of this issue, and remanded the case for readjudication in accordance with the decision. 

The Board notes that the December 2015 supplemental statement of the case only considers issues not currently on appeal; without readjudication of the TDIU claim.  The Board finds no prejudice as the TDIU claim is granted herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).


Regulations and Analysis

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2016).

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In the current appeal, service connection has been granted for GERD with Barrett's esophagus, intestinal type and hiatal hernia, evaluated as 30 percent disabling; degenerative changes of the cervical spine, evaluated as 20 percent disabling; radiculopathy of the right upper extremity associated with the degenerative changes of the cervical spine, evaluated as 40 percent disabling; radiculopathy of the left upper extremity associated with the degenerative changes of the cervical spine, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as zero percent disabling; and a linear below the chin right midline part of neck, status post excision of chronic nonspecific lymphadenitis, evaluated as zero percent disabling.  Thus, he meets the specific percentage requirements of 38 C.F.R. § 4.16(a), specifically as of May 6, 2016.  The Board will next consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In this case, the Veteran reportedly worked as a contract administrator prior to retiring in 1987.

A March 2011 VA examination indicates that the Veteran's cervical spine disability effects his occupational activities; due to pain and problems with lifting/carrying.

A January 2015 VA examination report indicates that the Veteran was having problems with moving his arms due to the radiculopathy, driving or lifting anything heavy.  After repetitive testing, the Veteran had problems turning his head.  The examiner opined that the Veteran would have difficulty with any activity or work that required repetitive lifting or driving.

The Veteran was afforded a series of medical examinations to determine employability in May 2016; the exams, for the most part, simply referred to previous VA examinations without additional findings or indicated no impact on employment.  The May 2016 opinion concerning the Veteran's service-connected cervical spine disability indicates that the disability does interfere with employment.  The Veteran's disability interfered with rotation and extension of the neck to a moderate-severe degree; he had a moderate-severe decreased duration of effort due to his cervical spine disability with radicular pain; and he cannot lift more than forty pounds infrequently or more than twenty pounds frequently.

The determination as to whether the requirements for entitlement are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2007).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the descriptions provided concerning the severity of the Veteran's service-connected cervical spine disability with bilateral radiculopathy during his VA examinations warrant entitlement to TDIU.  


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the regulations applicable to the payment of monetary benefits.





______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


